Case: 20-40837     Document: 00515993897         Page: 1     Date Filed: 08/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 25, 2021
                                  No. 20-40837                           Lyle W. Cayce
                                                                              Clerk

   Jeannette Vasquez-Duran,

                                                           Plaintiff—Appellant,

                                       versus

   Driscoll Children’s Hospital,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:19-CV-51


   Before King, Higginson, and Wilson, Circuit Judges.
   Per Curiam:*
          Driscoll Children’s Hospital (Driscoll) terminated Jeannette
   Vasquez-Duran (Duran), a registered nurse, for misconduct. Following her
   termination, Duran sued Driscoll, asserting Title VII claims for hostile work
   environment, national origin discrimination, and retaliation. Driscoll moved




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40837      Document: 00515993897           Page: 2     Date Filed: 08/25/2021




                                     No. 20-40837


   for summary judgment, and the district court granted Driscoll’s motion.
   Duran now appeals. Finding no error, we AFFIRM.
                                          I.
          Driscoll, a non-profit children’s hospital in Corpus Christi, Texas,
   employed Duran from July 28, 2014, until her termination on December 28,
   2017. From the beginning of her employment until August 27, 2017, Duran
   worked on Driscoll’s Special Work Assignment Team (SWAT). As a SWAT
   nurse, Duran rotated through different units where Driscoll needed
   additional resources. Duran’s supervisor in the SWAT unit was Michelle
   Lopez Goodman.
          On June 13, 2017, Duran applied for transfer from the SWAT unit to
   Driscoll’s Pediatric Intensive Care Unit (PICU). Trey Stice, the PICU
   director, selected Duran for the position. Stice and Goodman conferred
   about Duran’s start date for the PICU unit, and Goodman informed Stice
   that Duran was needed in the SWAT unit for an additional two to three weeks
   to provide supplemental services in the Emergency Room (ER) and other
   units due to staffing contraints. Goodman then relayed this information to
   Duran, who expressed displeasure about not immediately starting in the
   PICU. On August 4, 2017, Duran disclocated her shoulder, so she was unable
   to work. 1 She then took three weeks of paid leave to recover. On August 27,
   2017, Duran began working in the PICU.
          Over the course of her employment, while working in both the SWAT
   and PICU units, Duran committed a series of infractions requiring
   disciplinary action and ultimately resulting in her termination. The first
   infraction occurred in January 2015. Duran received a “Formal Warning –


          1
             According to Duran’s deposition testimony, she intentionally injured her
   shoulder so that she did not have to continue working in the SWAT unit.




                                           2
Case: 20-40837     Document: 00515993897          Page: 3   Date Filed: 08/25/2021




                                   No. 20-40837


   Documented Counseling” after an investigation revealed that Duran “failed
   on four separate occasions to dispense Ketamine from the automated
   dispensing cabinet and did not follow proper procedures for obtaining orders,
   returning medication, and documenting the waste.” Despite the seriousness
   of this infraction, Driscoll gave Duran a second chance and required her to
   attend one-on-one remediation and individualized training on proper
   procedures for handling controlled substances.       Duran had one other
   infraction while working in the SWAT unit. On February 13, 2016, Duran
   received a second documented counseling for having nine unscheduled
   absences over one year.
          Notwithstanding Duran’s infractions working in the SWAT unit,
   Driscoll indicated that her subsequent infractions working in the PICU
   ultimately resulted in her termination. On December 3, 2017, Duran was
   working in the PICU with another nurse, Eva Acebo. Acebo took a short
   break and returned to find Duran “messing” with a patient’s Fentanyl Alaris
   Pump. Duran claimed that the pump was “alarming occluded” and that she
   was “fixing it.” But after Acebo examined the pump, she noted that about
   10 cc of Fentanyl was missing. Acebo immediately contacted the attending
   physician and the PICU Clinical Coordinator. The clinical coordinator called
   the RN House Supervisor, who in turn called PICU Director Stice. Stice
   came to the hospital, and he, the Clinical Coordinator, and the RN House
   Supervisor interviewed both Duran and Acebo.
          The following day, Stice directed the Pharmacy Department to run
   reports on the patient, Duran, and Acebo. Driscoll also had the Alaris Pump
   taken to the Biomed Department, where the pump’s data were downloaded
   and sent to the manufacturer to determine if there was a possible
   malfunction. The retrieved data indicated that the pump was hung at 7:54
   p.m. by Acebo and paused at 8:27 p.m. by Duran. No alarm was ever
   triggered or recorded.



                                         3
Case: 20-40837     Document: 00515993897          Page: 4   Date Filed: 08/25/2021




                                   No. 20-40837


         That same week, the Driscoll Pharmacy Director conducted an audit
   of Duran’s and Acebo’s medication/narcotics documentation from
   November 1, 2017, to December 3, 2017. The results for Acebo were all
   normal. But the results for Duran revealed “two (2) instances where [she]
   had administered Fentanyl when the patient had a pain score of zero (0) and
   four (4) separate instances (in a one month period) where she had
   administered Morphine contrary to the Doctor’s pain score order.”
         As Driscoll’s investigations continued, another incident occurred on
   December 20, 2017. Duran was watching another patient for a co-worker
   who had gone to get a cup of coffee. When the PICU Clinical Coordinator
   was informed that Duran was with the patient, he went to the patient’s
   bedside and found Duran “doing something unusual at the IV Pumps.” The
   Clinical Coordinator took over and determined that the pumps that Duran
   had been “messing with” contained Fetanyl and Versed infusions. He noted
   that the incident occurred between 1:20 and 1:25 a.m. After the nurse came
   back from getting coffee, the Clinical Coordinator reported to the PICU
   Director that the IV Pumps should be analyzed to determine what had
   occurred. The IV Pumps were then taken to the Biomed Department to
   download the relevant data, which were again sent to the manufacturer.
         Following this incident, Driscoll placed Duran on paid administrative
   leave for the remainder of the investigation. When Driscoll finally received
   the report from the manufacturer, it indicated that the syringe containing
   Fentanyl was removed, reprogrammed, and re-installed, with approximately
   1.5 ml less volume. Ultimately, Driscoll’s audit findings showed that, at a
   minimum, Duran had violated the Standards of Nursing Practice assigned to
   RNs in the State of Texas by the Board of Nursing (BON) and that she had
   repeatedly, despite training and counseling, committed serious procedural




                                        4
Case: 20-40837        Document: 00515993897             Page: 5      Date Filed: 08/25/2021




                                         No. 20-40837


   violations. 2   On December 27, 2017, Driscoll representatives met with
   Duran, shared the results from the audit, and asked if she would resign.
   Duran did not resign. So on December 28, 2017, Driscoll terminated her for
   violating the hospital’s policies and procedures.
           On May 3, 2018, Duran filed a Charge of Discrimination against
   Driscoll with the Equal Employment Opportunity Commission (EEOC).
   She alleged national origin discrimination and retaliation. The Corpus
   Christi Human Relations Commission (CCHRC) investigated on behalf of
   the EEOC.        After completing its investigation, the CCHRC issued a
   determination of “no cause.” On November 14, 2018, the EEOC adopted
   the CCHRC’s determination. Two months later, Duran filed this action in
   state court. Driscoll removed the action to federal court and, after the parties
   conducted discovery, Driscoll filed a motion for summary judgment. On
   November 12, 2020, the district court granted summary judgment to Driscoll
   on all claims. Duran timely appealed.
           Duran asserts that the district court erred by dismissing her hostile
   work environment, Title VII discrimination, and retaliation claims. Duran
   also generally contends that “public policy would be better served if [her]
   claims continue.” We address these issues in turn.




           2
             The BON also investigated Duran’s actions. Following that investigation, Duran
   signed an Agreed Order with the BON, wherein the BON found that Duran “failed to
   document, and/or completely and accurately document, the administration of [Fentanyl
   Citrate] in the patient’s Medication Administration Records and/or nurses’ notes” and
   “failed to follow [Driscoll’s] policy and procedures for wastage of the unused portions of
   [Fentanyl Citrate].” However, the Agreed Order noted that in response to these findings,
   Duran “denies the allegations . . . .”




                                               5
Case: 20-40837        Document: 00515993897             Page: 6      Date Filed: 08/25/2021




                                        No. 20-40837


                                             II.
           “We review a grant of summary judgment de novo, applying the same
   standard as the district court.” Hassen v. Ruston La. Hosp. Co., LLC, 932
   F.3d 353, 355 (5th Cir. 2019). Summary judgment is warranted where “the
   movant shows that there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
   While all justifiable inferences are viewed in favor of the nonmovant,
   “barebones, conclusory, or otherwise-unsupported assertions [will not] cut
   it; the nonmovant ‘must go beyond the pleadings and come forward with
   specific facts indicating a genuine issue for trial.’” Hassen, 932 F.3d at 355–
   56 (quoting LeMaire v. La. Dep’t of Transp. & Dev., 480 F.3d 383, 387 (5th
   Cir. 2007)).
                                            III.
           A. Hostile Work Environment
           Duran first asserts that the district court erred in dismissing her
   hostile work environment claim.                She states that “she affirmatively
   established each of the elements for a viable [h]ostile [w]ork [e]nvironment
   claim” and that her claim was “supported by sufficient facts to create a fact
   issue and should accordingly be allowed to proceed to trial on the merits.”
   In response, Driscoll contends that Duran has abandoned her hostile work
   environment claim by failing to challenge the district court’s conclusion that
   the claim is barred by the applicable 300-day statute of limitations. 3 We agree
   with Driscoll.




           3
            Alternatively, Driscoll contends that Duran’s claim fails on the merits and that
   Duran has waived any contention that the alleged conduct was sufficiently severe or
   persuasive to be actionable. Because we conclude that Duran has effectively abandoned




                                              6
Case: 20-40837         Document: 00515993897              Page: 7       Date Filed: 08/25/2021




                                          No. 20-40837


           In its order, the district court concluded:
           Notably [Duran] does not point to any act of harassment that
           she alleges falls within the [300-day statute of limitations]. Nor
           does she attempt to refute Driscoll’s arguments that no
           potentially actionable harassment under Title VII occur[ed]
           within the applicable period. . . . The [c]ourt agrees that
           [Duran] has failed to identify any potentially actionable
           conduct occurring within the 300 days that would give rise to
           the continuing violations exception. Therefore [Duran’s]
           hostile work environment claim is barred by the statute of
           limitations.
           On appeal, Duran fails to brief, or even address, the district court’s
   conclusion that her hostile work environment claim is barred by the statute
   of limitations. The effect of Duran’s failure to provide the “slightest
   identification of any error in [the district court’s] legal analysis . . . is the
   same as if [she] had not appealed that judgment.” Brinkmann v. Dallas Cnty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Accordingly, Duran
   has failed to demonstrate that the district court erred in dismissing her hostile
   work environment claim.
           B. Title VII Discrimination
           Duran next asserts that the district court erred in dismissing her Title
   VII discrimination claim. According to Duran, she endured discrimination
   and was ultimately terminated because of her national origin. 4 Driscoll
   responds that the district court correctly concluded that Driscoll articulated
   a legitimate, non-discriminatory explanation for terminating Duran. Duran,



   her hostile work environment claim by failing to address the district court’s conclusion that
   it was time-barred, we do not reach these points.
           4
              Duran’s brief also references race discrimination; however, as noted by the
   district court, Duran only pled national origin discrimination, so that is all we address.




                                                7
Case: 20-40837         Document: 00515993897              Page: 8     Date Filed: 08/25/2021




                                          No. 20-40837


   however, asserts that she provided sufficient evidence to create a genuine
   issue of fact as to whether Driscoll’s proffered reason for terminating her was
   pretextual, or alternatively, that her national origin was also a “motivating
   factor” in her termination. Upon review of the record, we agree with the
   district court that Duran failed to provide sufficient evidence to create a
   genuine issue of material fact that she was terminated, even in part, due to
   her national origin.
          In reviewing Title VII claims based on circumstantial evidence and
   alleged mixed motives, we use a modified McDonell Douglas 5 framework.
   Rachid v. Jack In The Box, Inc., 376 F.3d 305, 312 (5th Cir. 2004). Under this
   approach,
          the plaintiff must still demonstrate a prima facie case of
          discrimination; the defendant then must articulate a legitimate,
          non-discriminatory reason for its decision to terminate the
          plaintiff; and, if the defendant meets its burden of production,
          the plaintiff must then offer sufficient evidence to create a
          genuine issue of material fact either (1) that the defendant’s
          reason is not true, but is instead a pretext for discrimination
          (pretext alternative); or (2) that the defendant’s reason, while
          true, is only one of the reasons for its conduct, and another
          “motivating factor” is the plaintiff’s protected characteristic
          (mixed-motive[s] alternative).
   Id. (citation and internal quotation marks omitted) (alteration in original).
          Here, Driscoll does not challenge Duran’s ability to establish a prima
   facie case of discrimination. Instead, Driscoll simply contends that it had a
   legitimate,      non-discriminatory       reason      for   terminating     Duran—her
   mishandling of medications, including narcotics, on multiple occasions.
   Driscoll’s “burden is only one of production, not persuasion, and involves


          5
              McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–03 (1973).




                                                8
Case: 20-40837        Document: 00515993897              Page: 9      Date Filed: 08/25/2021




                                         No. 20-40837


   no credibility assessment,” so we turn to whether Duran proved “that
   [Driscoll’s] proffered reason is not true but instead is a pretext for the real
   discriminatory or retaliatory purpose.” McCoy v. City of Shreveport, 492 F.3d
   551, 557 (5th Cir. 2007).
           To meet the pretext burden, a plaintiff must “produce substantial
   evidence indicating that the proffered legitimate nondiscriminatory reason is
   a pretext for discrimination.” Willis v. Cleco Corp., 749 F.3d 314, 318 (5th
   Cir. 2014) (quoting Laxton v. Gap Inc., 333 F.3d 572, 578 (5th Cir. 2003)).
   “[A] reason cannot be proved to be ‘a pretext for discrimination’ unless it is
   shown both that the reason was false, and that discrimination was the real
   reason.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515, (1993).
           The district court concluded that Duran “failed to meet her burden of
   producing sufficient evidence from which a reasonable trier of fact could
   conclude that Driscoll’s explanation for terminating her was pretextual.”
   We agree.       The record, which includes affidavits of several Driscoll
   employees, the BON’s Agreed Order, and the CCHRC’s and EEOC’s “no
   cause” determinations, supports the conclusion that Duran was terminated
   for violations of the hospital’s policies and procedures relating to dispensing,
   administering, and documenting the use of narcotics.6 By contrast, Duran
   fails to identify any evidence that Driscoll’s reason for termination was
   pretextual.
           We thus turn to the mixed-motive alternative, which requires a
   plaintiff to present evidence, direct or circumstantial, that “race, color,
   religion, sex, or national origin was a motivating factor for any employment



           6
             In her brief, Duran herself infers as much, stating, “there are several pieces of
   evidence to suggest that Driscoll’s decision was not based solely on [the] alleged
   deficiencies in Duran’s performance.” (emphasis added).




                                               9
Case: 20-40837     Document: 00515993897            Page: 10   Date Filed: 08/25/2021




                                     No. 20-40837


   practice.” Desert Palace, Inc., v. Costa, 539 U.S. 90, 99–101 (2003) (emphasis
   added). Duran contends that she has succeeded in raising a genuine issue of
   material fact as to whether her national origin was a motivating factor in
   Driscoll’s decision to terminate her. She points to the following evidence to
   support her position: ethnic slurs co-workers made against her, Driscoll’s
   denial of her rapid transfer request from the SWAT unit to the PICU (when
   Anglo/Caucasian nurses’ transfers were expedited), and Driscoll’s not
   requiring Anglo/Caucasian nurses to be drug tested following possible
   cocaine use by nurses in the PICU (though Duran was required to take a drug
   test when Fentanyl was missing).
          In response, Driscoll denies Duran’s allegation of ethnic slurs but
   asserts, even accepting that the slurs occurred as alleged, they fail to create a
   material fact issue. Driscoll first contends Duran never raised this allegation
   before the EEOC and that it should thus be rejected. Driscoll further
   provides that, as noted by the district court, almost all the alleged slurs “were
   made by employees who had no alleged nor demonstrated role in [Duran’s]
   subsequent termination.” Finally, Driscoll asserts that most, if not all, of the
   alleged slurs “occurred during [Duran’s] time in the SWAT unit . . . before
   [her] transfer to the PICU, where she committed serious misconduct that
   resulted in her termination.”
          We agree with the district court that Duran failed to create a fact issue
   based on alleged ethnic slurs. To begin, while we liberally construe EEOC
   claims, “we will not consider claims that were not asserted before the EEOC
   or that do not fall within ‘the scope of the EEOC investigation which can
   reasonably be expected to grow out of the charge of discrimination’ a plaintiff
   makes before the EEOC.” Chhim v. Univ. of Tex. at Austin, 836 F.3d 467,
   472 (5th Cir. 2016) (quoting Pacheco v. Mineta, 448 F.3d 783, 789 (5th Cir.
   2006)). And Duran did not raise these allegations in her EEOC charge.




                                          10
Case: 20-40837        Document: 00515993897               Page: 11       Date Filed: 08/25/2021




                                          No. 20-40837


           Even considering Duran’s slur allegations, she has failed to show that
   the district court erred by determining that the slurs did not create an issue
   of material fact regarding Driscoll’s motives for terminating her. The district
   court concluded the alleged slurs occurred before her transfer to the PICU
   and, further, could not be attributed to individuals with decision-making
   authority. These conclusions render Duran’s slur allegations meritless
   because
           [f]or comments in the workplace to provide sufficient evidence
           of discrimination, they must be 1) related [to the protected
           class of persons of which the plaintiff is a member]; 2)
           proximate in time to the terminations; 3) made by an individual
           with authority over the employment decision at issue; and 4)
           related to the employment decision at issue.
   Wallace v. Methodist Hosp. Sys., 271 F.3d 212, 222 (5th Cir. 2001) (citation
   and internal quotation marks omitted) (second alteration in original). 7
           Duran’s own deposition testimony supports the district court’s
   conclusion. In response to the question of “[w]hich nurses in the PICU at
   Driscoll . . . can support your claims in one way or another in this case,”
   Duran stated, “I didn’t have any incidents in the PICU with anything like
   this . . . . So there’s no witnesses in the PICU.” It thus follows that the
   alleged slurs could not have been “proximate in time to [Duran’s]
   termination.” Wallace, 271 F.3d at 222. (As stated above, Duran began
   working in the PICU in August 2017 and was ultimately fired for her
   misconduct in that unit in December 2017.) And Duran has not presented



           7
             See also Russell v. McKinney Hosp. Venture, 235 F.3d 219, 227 (5th Cir. 2000) (“[I]t
   is appropriate to tag the employer with an employee’s [discriminatory] animus if the
   evidence indicates that the worker possessed leverage, or exerted influence, over the titular
   decisionmaker.”); see also Rios v. Rossotti, 252 F.3d 375, 379–80 (5th Cir. 2001) (applying
   Russell).




                                                11
Case: 20-40837        Document: 00515993897              Page: 12       Date Filed: 08/25/2021




                                         No. 20-40837


   evidence that the alleged slurs were “made by an individual with authority
   over the employment decision at issue.” 8 See id. Accordingly, the district
   court did not err in concluding that Duran failed to create a fact issue based
   on the alleged slurs.
           Likewise, the district court correctly concluded that neither Duran’s
   delayed transfer to the PICU nor Driscoll’s required drug testing create a
   genuine issue of material fact sufficient to defeat summary judgment. As
   noted in the district court’s order, Duran “fail[ed] to provide competent
   summary judgment evidence establishing that the delay in her transfer was
   due to national origin discrimination.” Duran does not contest the district
   court’s conclusion in her appellate brief nor does she cite any record evidence
   to the contrary.
           And the uncontroverted summary judgment evidence directly
   contradicts Duran’s claims regarding drug testing. Duran alleges that when
   cocaine was found in the PICU bathroom, Anglo/Caucasian nurses were not
   drug tested.       We assume that her contention is that this indicates
   discrimination because Driscoll made her take a drug test when Fentanyl
   turned up missing. But even making that assumption, Duran has failed to
   show any discriminatory motives based on Driscoll’s drug testing. Both
   Stice’s deposition testimony and Duran’s own affidavit provide that everyone


           8
             Duran alleges that Stice once commented to someone that “he needed to watch
   [Duran] or be careful with [her] because he knew how Mexican women from El Paso were.”
   However, she fails to brief how this single remark allegedly made on July 6, 2017, five
   months before her termination, showed “direct and unambiguous” evidence of
   discriminatory animus. Wallace, 271 F.3d at 222 (providing that to be probative of
   employer’s discriminatory intent, a comment “must be direct and unambiguous, allowing
   a reasonable jury to conclude without any inferences or presumptions that [the employee’s
   protected class] was a determinative factor in the decision to terminate the employee.”)
   (quoting Wyvill v. United Cos. Life Ins. Co., 212 F.3d 296, 304 (5th Cir. 2000)) (alteration
   in original).




                                               12
Case: 20-40837        Document: 00515993897              Page: 13       Date Filed: 08/25/2021




                                         No. 20-40837


   working in the PICU was drug tested when cocaine was found in one of the
   PCIU bathrooms. 9 Accordingly, the district court correctly concluded that
   Duran failed to provide sufficient evidence to create a genuine issue of
   material fact regarding Driscoll’s drug testing.
           In sum, Driscoll presented a legitimate, non-discriminatory reason for
   terminating Duran. The burden was then on Duran to prove that “national
   origin was a motivating factor for any employment practice.” Desert Palace,
   539 U.S. at 99–101 (emphasis added). But she presented no evidence—direct
   or circumstantial—to meet this burden. Accordingly, the district court did
   not err in dismissing Duran’s Title VII discrimination claim. 10
           C. Retaliation
           Lastly, Duran asserts the district court erred in dismissing her
   retaliation claim. In this portion of her appellate brief, Duran makes various
   conclusory statements, does not provide a single record citation, and does
   not address the district court’s opinion dismissing her retaliation claim.
   Accordingly, Duran has effectively abandoned this issue, and we will not
   address it. City of Austin, 943 F.3d at 1003 n.4; Yohey, 985 F.2d at 224–25;
   see Fed. R. App. P. 28(a)(8) (“[T]he appellant’s brief must contain . . .


           9
              In his deposition, Stice stated that around December 2017 Driscoll discovered an
   unknown white powder in a bathroom, but no one (including Duran) was drug tested in
   relation to the incident because the substance was not proven to be cocaine. He further
   testified that when Driscoll actually found cocaine in a PICU restroom in 2019 (after Duran
   was terminated), Driscoll drug tested everyone working in the PICU, including the
   physician. Duran’s affidavit concedes that everyone in the PICU was drug tested after this
   incident. We also note that there is no record evidence indicating that Duran was ever
   accused of cocaine use or asked to take a drug test for cocaine.
           10
              To the extent Duran raises other alleged errors regarding her discrimination
   claim, Duran’s assertions are conclusory and not briefed, so we do not address them. See
   City of Austin v. Paxton, 943 F.3d 993, 1003 n.4 (5th Cir. 2019); Yohey v. Collins, 985 F.2d
   222, 224–25 (5th Cir. 1993).




                                               13
Case: 20-40837     Document: 00515993897              Page: 14   Date Filed: 08/25/2021




                                       No. 20-40837


   appellant’s contentions and the reasons for them, with citations to the
   authorities and parts of the record on which the appellant relies . . . .”); see
   also Brinkmann, 813 F.2d at 748 (“On appeal, [appellant] does not address
   the merits of [the district court’s] opinion, which we find quite persuasive.
   We will not raise and discuss legal issues that [appellant] has failed to
   assert.”).
                                   *        *         *
          For the reasons stated herein, the district court’s judgment is
                                                                    AFFIRMED.




                                            14